FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 14, 2022

                                   No. 04-21-00376-CR

                              Andell Brymonte PITTMAN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR2518
                      Honorable Raymond Angelini, Judge Presiding


                                     ORDER

       Appellant’s brief was due on January 10, 2022. On the due date, Appellant filed a
motion for an extension of time to file the brief.
      Appellant’s motion is GRANTED. Appellant’s brief is due on February 9, 2022.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court